DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakuda (US 2015/0248180).
Regarding claim 1, Wakuda discloses a detection device comprising: 
a plurality of first electrodes (11, fig. 2) extending in a first direction (horizontal); 
5a plurality of second electrodes (12, fig. 2) extending in a second direction (vertical) that crosses the first direction; and 
a controller (18, fig. 2) that selects, as first detection electrodes, two of the first electrodes (S1 and S2 of first electrode group 11 in fig. 5A) and two of the second electrodes (S1 and S2 of second electrode group 12 in para. 70) positioned outermost in a predetermined detection region (area covered by electrode groups 11 and 12 in fig. 2), selects, as first driving electrodes (D, fig. 5A), at least one of first electrodes and the second electrodes not 10selected as the first detection electrodes (see fig. 5A and para. 70), and detects a target in a non-contacting state from signals expressing capacitances acquired (para. 46, 41-42), by applying a voltage to the first driving electrodes (para. 44-45, from the first detection electrodes (para. 46).  
Regarding claim 2, Wakuda discloses wherein the controller selects the 15first detection electrodes (S1 and S2 in fig. 5A), and selects the first driving electrodes from among the first electrodes (D, fig. 5A) and the second electrodes not selected as the first detection electrodes.  
Regarding claim 3, Wakuda discloses wherein the controller 
20selects, as the first detection electrodes, two of the first electrodes (S1 and S2 in fig. 5A-B) positioned outermost in the predetermined detection region, selects the first driving electrodes from among the second electrodes (D of second electrode group 12 in para. 70) that intersect the first electrodes selected as the first detection electrodes in the predetermined detection region, and acquires the signals (para. 46,70), and 
selects, as the first detection electrodes, two of the second electrodes (S1 and S3 of the second electrode group 12 in para. 70) 25positioned outermost in the predetermined detection region, selects the first driving electrodes from among the first electrodes (D in fig. 5A-B) that intersect the second electrodes selected as the first detection electrodes in the predetermined detection region, and acquires the signals (para. 46, 70).  
Regarding claim 4, Wakuda discloses wherein the controller detects the target in the non-contacting state from the signals acquired from at least three of the first detection electrodes (para. 46, 70).  
Regarding claim 5, Wakuda discloses wherein the controller sequentially changes the predetermined detection region (see movement of D in fig. 5A to 5B), and detects the target in the non- contacting state in each of the changed predetermined detection regions (fig. 5A-5B and para. 56, 79).  
Regarding claim 6, Wakuda discloses 10regwherein the controller changes the predetermined detection region (D of fig. 5A-5B) based on detected movement of the target in the non- contacting state (fig. 5A-5B and para. 56), and detects the target in the non-contacting state in the changed predetermined detection region (fig. 5A-5B and para. 56, 79).  
Regarding claim 7, Wakuda discloses 15Rwherein the controller selects one of the plurality of first electrodes (electrode group 11 in para. 67) and the plurality of second electrodes as second driving electrodes, selects another of the plurality of first electrodes and the plurality of second electrodes (electrode group 12 in para. 67) as second detection electrodes, and detects a position that the target contacts from signals expressing a capacitance acquired (para. 67), by applying a voltage to the second driving 20electrodes, from the second detection electrodes (para. 67).  
Regarding claim 8, Wakuda discloses a display unit comprising: the detection device according to claim 1; and a display device (3, fig. 1 and para. 28).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628